DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/13/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Election/Restrictions
Claims 5-10 and 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4 and 11-13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US Patent Application Publication 2014/0010995 to Casasanta.
With respect to claim 1, Casasanta teaches a deformable dilatant touch panel sheet (a counterholder) for supporting surfaces of polymer bilayers 110 (at least a first of two boundary surfaces), between which a dilatant fluid (a medium) is arranged, comprising: a pressure 415 (a first compressive force) acting on an upper surface of the polymer bilayer 110 (the first boundary surface) at least temporarily and supporting or reacting force (a second compressive force) acting on the lower surface of the polymer bilayer 110 (the second boundary surface) and directed counter to the pressure 415 (the first compressive force) are exerted, wherein the deformable dilatant touch panel sheet (the counterholder) has the polymer bilayer 110 (a shell) of elastically deformable design at least in one contact area for positioning at a boundary element, which provides the upper surface of the polymer bilayer 110 (the first boundary surface) on a contact side opposite the upper surface of the polymer bilayer 110 (the first boundary surface) and within which, a dilatant fluid (a non-Newtonian, shear-thickening fluid) is arranged (Casasanta: Sections [0018]-[0020] and [0027]-[0028]; Figs. 1 and 4).

With respect to claim 2, Casasanta teaches the deformable dilatant touch panel sheet (the counterholder), wherein the polymer bilayers 110 (the shell) is at least partially (completely) filled with the dilatant fluid (the non-Newtonian fluid) (Casasanta: Sections [0018]-[0020] and [0027]-[0028]; Figs. 1 and 4).

With respect to claim 3, Casasanta teaches the deformable dilatant touch panel sheet (the counterholder), wherein the dilatant fluid (the non-Newtonian fluid) is designed such that, when the deformable dilatant touch panel sheet (the counterholder) is arranged in a preset slow manner on the contact side, a surface shape of the contact area may be remain flexible (adapted to a surface shape of the contact side), and at a preset rapid increase of the pressure (the first compressive force) to its maximum value upon initiation of a distribution process for distributing the medium between the first and second boundary surfaces, the dilatant fluid (the non-Newtonian fluid) at least temporarily be rigid (solidifies) (Casasanta: Sections [0018]-[0020] and [0027]-[0028]; Figs. 1 and 4).

With respect to claim 4, Casasanta teaches the deformable dilatant touch panel sheet (the counterholder), wherein the dilatant fluid (the non-Newtonian fluid) is a reversibly dilatant fluid (Casasanta: Sections [0018]-[0020] and [0027]-[0028]; Figs. 1 and 4).

With respect to claim 11, Casasanta teaches the deformable dilatant touch panel sheet (the counterholder), wherein the dilatant fluid (the non-Newtonian fluid) is designed such that, when the deformable dilatant touch panel sheet (the counterholder) is arranged in a preset slow manner on the contact side, a surface shape of the contact area may be remain flexible (adapted to a surface shape of the contact side), and at a preset rapid increase of the pressure (the first compressive force) to its maximum value upon initiation of a distribution process for distributing the medium between the first and second boundary surfaces, the dilatant fluid (the non-Newtonian fluid) at least temporarily be rigid (solidifies) (Casasanta: Sections [0018]-[0020] and [0027]-[0028]; Figs. 1 and 4).

With respect to claim 12, Casasanta teaches the deformable dilatant touch panel sheet (the counterholder), wherein the dilatant fluid (the non-Newtonian fluid) is a reversibly dilatant fluid (Casasanta: Sections [0018]-[0020] and [0027]-[0028]; Figs. 1 and 4).

With respect to claim 13, Casasanta teaches the deformable dilatant touch panel sheet (the counterholder), wherein the dilatant fluid (the non-Newtonian fluid) is a reversibly dilatant fluid (Casasanta: Sections [0018]-[0020] and [0027]-[0028]; Figs. 1 and 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        3/25/2022